OCHILTREE, Justice.
This cause should be reversed and remanded for a new trial, because the verdict of the jury is irresponsive to the evidence. That part of the finding of the jury, based on the only evidence offered, was very properly for the defendant. The jury arrogate to themselves the right, however, to go farther, and to determine the rights of the parties according to their own notions of what had taken place between them. The province of a jury is to determine a case upon the facts as proven, connected with the law as given them in charge by the court. They should never let their own impressions, derived from knowledge of circumstances on their own part, or impressions received from others not introduced as witnesses, sway their minds or enter into their verdict.

Reversed and remanded.